The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The disclosure is objected to because of the following informalities: Page 1, in the scattering matrix of relationship (a), note that the individual parameters (e.g. S11, … S23, … S44) in the matrix need to be strictly defined for clarity and completeness of description. Page 2, lines 1, 2, 4, 5, 7, 8, note that the following parameters need to be inserted after the indicated characteristic for clarity and completeness of description: line 1, --I-- after “isolation” and --P1-- after “input power”; line 2, --P4-- after “output power”; line 4, --D-- after “directivity” and --P3-- after “output power”; line 5, --P4-- after “output power”; line 7, --P2-- after “output power”; line 8, --P4-- after “input power”. Page 2, in relationship (f), it is noted that parameter “Sii” needs to be strictly defined for clarity and completeness of description. Page 3, lines 11 & 12, note that the recitation of “a 90°-out-of-phase” appears to be incomplete and thus appropriate clarification is needed; line 15, note that “900” should be rewritten as --90°-- for an appropriate characterization. Page 4, line 3 and page 8, line 4, note that the respective reference to “the authors” should be rewritten as --the inventors--, at these instances for an appropriate characterization. Page 4, line 11, it is noted that --of the coupler-- should be inserted after “size” for an appropriate characterization. Page 5, line 14, it is noted that --of the invention-- should be inserted after “description” for consistency with PTO guidelines. Page 9, lines 1 & 2, note that the recitation of “its directivity is much poorer” should be rewritten as --the directivity of the directional coupler is much poorer-- for an appropriate characterization; line 2, note that the recitation of “is resulted” should be rewritten as --results-- for idiomatic clarity; line 18, note that --(Figure 3)-- should be inserted after “L” for consistency with the labeling in that drawing. Page 9, lines 17, 19 and page 10, line 1, note that --(Figure 2)-- should be inserted after “C” (i.e. page 9, line 17), inserted after “I” (i.e. page 9, line 19) and inserted after “D” (i.e. page 10), respectively at these instances for consistency with the labeling in that drawing. Page 10, line 1, note that the recitation of “the requirement D higher” should be rewritten as --the requirement that the directional factor D is higher-- for an appropriate characterization. In the description of Figure 1, note that reference label “18” needs to be corresponding described. In the descriptions of Figures 2 & 3, it is noted that the parameter “Frequency (MHz)” associated with the horizontal axis of these graphs needs to be correspondingly described. In the description of Figure 3, note that parameter “RL” and parameter “(dB)”, associated with the vertical axis of the graph, respectively need to be correspondingly described.  Appropriate correction is required.
The drawings are objected to because in Figure 2, note that the parameter associate with the vertical axis of the graph needs to be labeled for clarity and completeness of description.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, line 6, note that the recitation of “on opposite sides” is vague in meaning, especially since it is unclear with respect to which feature are the “opposite sides” associated with and thus appropriate clarification is needed; line 8, note that the recitation of “for ending signal” is vague in meaning and thus appropriate clarification is needed; line 9, note that the recitation of “at the two ends” is vague in meaning, especially since no “two ends” have been positively associated with the “main line” and thus appropriate clarification is needed; lines 11-13, note that it is unclear how “the first attenuator” (i.e. line 11) and “the second attenuator” (i.e. lines 12 & 13), as recited herein relate to the “two attenuation regulator circuits” as recited earlier in lines 10 & 11 (i.e. the first & second attenuators are a part of the at least two attenuation regulation circuits, the first and second attenuators are separate and distinct from the two attenuation regulation circuits, etc.) and thus appropriate clarification is needed; line 12, note that the recitation of “the output port of the secondary line” lacks strict antecedent basis and thus appropriate clarification is needed..
In claims 3, 4, lines 2 & 3 in each claim, note that it is unclear how the “at least one attenuation regulator circuit”, as recited herein relates to the “first attenuation regulator circuit” and the “second attenuation regulator circuit”, as recited in claim 1, from which these claims ultimately depend (i.e. the first and second attenuation regulator circuit are a part of the at least one attenuation regulator circuit; the at least one attenuation regulator circuit is separate and distinct from the first and second attenuation regulator circuit, etc.) and thus appropriate clarification is needed.
In claims 3, 4, lines 3 & 4 in each claim, note that the recitation of “that are assigned in the above order” is vague in meaning, as to what “order” is intended and thus appropriate clarification is needed.
In claim 3, lines 4 & 5, note that “the coupling factor” lacks strict antecedent basis in the dependency from claim 1 and thus appropriate clarification.
The following claims have been found to be objectionable for reasons set forth below: 
In claims 1, 3, 4, line 1 in each claim and in claim 2, lines 1, 4, note that the term “Four” should be rewritten as --four--, respectively at these instances for idiomatic clarity.
In claim 1, lines 5, 10, note that the term “The” should be rewritten as --the-- for idiomatic clarity; lines 5, 7, note that the recitations of “two ports:” (i.e. line 5) and “two ports,” (i.e. line 7), respectively should be deleted, at these instances, as being unnecessary; line 7, note that the recitation of “one connected to the compensation circuit and one” should be rewritten as --one port connected to the compensation circuit and another-- for an appropriate characterization; line 13, note that the recitation of “attenuatoris” should be separated for grammatical clarity..
In claim 2, line 3, note that the term “has” should be rewritten as --that provides-- for an appropriate characterization; line 4, note that “As” should be rewritten as --as-- for idiomatic clarity.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka in view of Zeller et al. 
Tanaka (i.e. FIG. 2) discloses a four port coupler, comprising: a microstrip directional coupler (e.g. see related FIG. 1) consisting of a main line (i.e. 12) having an input terminal or port (i.e. 6) and an output terminal or port (i.e. 7) and two secondary lines (i.e. first subline 13a; second subline 13b) electrically coupled to the main line (12) and each secondary line (13a, 13b) having two ports (i.e. the subline (13a) has a coupling terminal or port (i.e. 2) and an unlabeled port; the subline (13b) has a termination terminal or port (i.e. 3), which is typically terminated by a resistor, and an unlabeled port); a first low pass filter (i.e. LPF1) electrically coupled between the coupling port (2)  and the first secondary line (13a) and a second low pass filter (i.e. LPF2) electrically connected between the unlabeled ports of the secondary lines (13a, 13b). However, the claim does not disclose first and second attenuators connected as recited in claim 1.
Zeller et al discloses a directional coupler including coupled high frequency lines (2, 3) having segments (e.g. 5a, 5b, 5c; 15a, 15b, 15c; 25a, 35a, 35b, 35c) connected to the coupled high frequency lines (2, 3). It is noted that the above described segments are resistive in nature and thus is configurable to provide attenuation and impedance matching properties.
Accordingly, it would have been obvious in view of the references, taken as a whole, to have modified the directional coupler in Tanaka to have included attenuation segments, such as taught by Zeller et al. Such a modification would have provided the advantageous benefit of providing attenuation and impedance matching properties to the directional coupler in Tanaka, thereby suggesting the obviousness of the modification. It should be noted as an obvious consequence of the modification, the resultant combination of the low pass filters and the attenuation segments would necessarily be characterized as a “compensation circuit” that are electrically in parallel with each other.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tamaru discloses a directional coupler having a main line and two sub lines terminated by resistors.
Any inquiry concerning this communication should be directed to BENNY T LEE at telephone number (571) 272-1764.


/BENNY T LEE/PRIMARY EXAMINER 
ART UNIT 2843                                                                                                                                                                                                       

B. Lee